 
Exhibit 10.1
 
SHARE EXCHANGE AGREEMENT
 
This SHARE EXCHANGE AGREEMENT, dated February 13, 2009 , 2009 (“Agreement”) is
entered by and among Changda International, Ltd., a limited liability company
organized under the laws of Marshall Islands, (“Changda”), Promodoeswork.com,
Inc. , a Nevada corporation   (“PDWK”), and the shareholders of Changda as
listed in Exhibit A to this Agreement (collectively the “Changda Shareholders”)
(PDWK, Changda and the Changda Shareholders each a “Party” and collectively the
“Parties”).
 
WHEREAS, Changda Shareholders collectively own 100% of the issued and
outstanding shares of common stock of Changda (the "Changda Shares");
 
WHEREAS, Changda Shareholders believe that it is in their best interests to
exchange the Changda Shares for Forty Seven Million Seven Hundred Twenty Nine
Thousand Nine Hundred Sixty Four (47,729,964) shares of common stock of PDWK,
par value $ 0.001 per share (“PDWK Shares”), and PDWK believes it is in its best
interests to acquire the Changda Shares in exchange for PDWK Shares, upon the
terms and subject to the conditions set forth in this Agreement; and
 
WHEREAS, it is the intention of the parties that: (i) PDWK shall acquire 100% of
the Changda Shares in exchange solely for the PDWK Shares set forth herein; (ii)
said exchange of shares shall qualify as a tax-free reorganization under Section
368(a)(1)(B) of the Internal Revenue Code of 1986, as amended (the “Code”); and
(iii) said exchange shall qualify as a transaction in securities exempt from
registration or qualification under regulation D of  the Securities Act of 1933,
as amended and in effect on the date of this Agreement (the “Securities Act”).
 
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto hereby agree as follows:
 
ARTICLE I
 
EXCHANGE OF SHARES FOR COMMON STOCK
 
Section 1.1
 
Agreement to Exchange Changda Shares for PDWK Shares. On the Closing Date (as
hereinafter defined) and subject to the terms and conditions set forth in this
Agreement, Changda Shareholders shall sell, assign, transfer, convey and deliver
the Changda Shares (representing 100% of the issued and outstanding Changda
Shares), to PDWK, and PDWK shall accept the Changda Shares from the Changda
Shareholders in exchange for the issuance to the Changda Shareholders a total of
Forty Seven Million Seven Hundred Twenty Nine Thousand Nine Hundred Sixty Four
(47,729,964) newly issued shares of PDWK, as allocated and set forth opposite of
the names of  each of the Changda Shareholders in Exhibit A hereto.  The Parties
acknowledge and agree that each of the Changda Shareholders may have
differing  rates of share exchange, and each Party hereto accepts the number of
shares exchanged, as set forth in Exhibit A hereto, as full and adequate
consideration hereunder.
 
Section 1.2
 
Capitalization. On the Closing Date, immediately before the transactions to be
consummated pursuant to this Agreement, PDWK shall have authorized (a)
100,000,000  shares of Common Stock, par value $ 0.001 per share, of which
8,800,000  shares shall be issued and outstanding, all of which are duly
authorized, validly issued and fully paid. PDWK’s capitalization table
immediately preceding this transaction is as set forth on Schedule A and PDWK’s
capitalization table immediately following this transaction is as set forth on
Schedule B.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.3
 
Closing. The closing of the exchange to be made pursuant to this Agreement
(“Closing”) shall take place at 10:00 a.m. E.S.T. on the day when the conditions
to closing set forth in Articles V and VI have been satisfied or waived, or at
such other time and date as the parties hereto shall agree in writing but no
later than  February 13, 2009 (“Closing Date”) at the place mutually designated
by both parties. At the Closing, Changda Shareholders shall deliver to PDWK
stock certificates representing 100% of the Changda Shares, duly endorsed in
blank for transfer or accompanied by appropriate stock powers duly executed in
blank. In full consideration and exchange for the Changda Shares, PDWK shall
issue and exchange with Changda Shareholders Forty Seven Million Seven Hundred
Twenty Nine Thousand Nine Hundred Sixty Four (47,729,964) shares of common stock
of PDWK.
 
Section 1.4
 
Tax Treatment. The exchange described herein is intended to comply with Section
368(a)(1)(B) of the Code, and all applicable regulations thereunder. In order to
ensure compliance with said provisions, the parties agree to take whatever steps
may be necessary, including, but not limited to, the amendment of this
Agreement.
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF PDWK
 
PDWK hereby, jointly and severally, represents, warrants and agrees as follows:
 
Section 2.1
 
Corporate Organization
 
a. PDWK is a corporation duly organized, validly existing and in good standing
under the laws of Nevada, and has all requisite corporate power and authority to
own its properties and assets and to conduct its business and is duly qualified
to do business in good standing in each jurisdiction in which the nature of the
business conducted by PDWK or the ownership or leasing of its properties makes
such qualification and being in good standing necessary, except where the
failure to be so qualified and in good standing will not have a material adverse
effect on the business, operations, properties, assets, condition or results of
operation of PDWK (a "PDWK Material Adverse Effect");
 
b. Copies of the Articles of Incorporation and By-laws of PDWK, with all
amendments thereto to the date hereof, have been furnished to Changda and the
Changda Shareholders, and such copies are accurate and complete as of the date
hereof. The minute books of PDWK are current as required by law, contain the
minutes of all meetings of the Board of Directors and shareholders of PDWK from
its date of incorporation to the date of this Agreement, and adequately reflect
all material actions taken by the Board of Directors and shareholders of PDWK.
 
Section 2.2
 
Capitalization of PDWK. The authorized capital stock of PDWK consists of (a)
100,000,000  shares of Common Stock, par value $0.001 per share, of which
8,800,000  shares are issued and outstanding, all of which are duly authorized,
validly issued and fully paid. The parties agree that they have been informed of
the issuances of the PDWK Shares, and that all such issuances of PDWK Shares
pursuant to this Agreement will be in accordance with the provisions of this
Agreement. All of the PDWK Shares to be issued pursuant to this Agreement have
been duly authorized and will be validly issued, fully paid and non-assessable
and no personal liability will attach to the ownership thereof and in each
instance, have been issued in accordance with the registration requirements of
applicable securities laws or an exemption therefrom. As of the date of this
Agreement there are no outstanding options, warrants, agreements, commitments,
conversion rights, preemptive rights or other rights to subscribe for, purchase
or otherwise acquire any shares of capital stock or any un-issued or treasury
shares of capital stock of PDWK. Immediately preceding the consummation of the
transactions contemplated by this Agreement, the capitalization table set forth
on Schedule A is accurate and complete in all material respects.  The
capitalization table set forth on Schedule B is accurate and complete and
reflects the capitalization of PDWK immediately following the transactions
contemplated by this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.3
 
Subsidiaries and Equity Investments. PDWK has no subsidiaries or equity interest
in any corporation, partnership or joint venture.
 
Section 2.4
 
Authorization and Validity of Agreements. PDWK has all corporate power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby and upon the
execution and delivery by Changda and the Changda Shareholders and the
performance of their obligations herein, will constitute, a legal, valid and
binding obligation of PDWK. The execution and delivery of this Agreement by PDWK
and the consummation by PDWK of the transactions contemplated hereby have been
duly authorized by all necessary corporate action of PDWK, and no other
corporate proceedings on the part of PDWK are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby.
 
Section 2.5
 
No Conflict or Violation. The execution, delivery and performance of this
Agreement by PDWK do not and will not (i) violate or conflict with any provision
of its Articles of Incorporation or By-laws, (ii) violate any provision of law,
or any order, judgment or decree of any court or other governmental or
regulatory authority, (iii) violate or result in a breach of or constitute (with
due notice or lapse of time or both) a default under, or give to any other
entity any right of termination, amendment, acceleration or cancellation of, any
contract, lease, loan agreement, mortgage, security agreement, trust indenture
or other agreement or instrument to which PDWK is a party or by which it is
bound or to which any of its respective properties or assets is subject, (iv)
result in the creation or imposition of any lien, charge or encumbrance of any
kind whatsoever upon any of the properties or assets of PDWK(v) result in the
cancellation, modification, revocation or suspension of any of the licenses,
franchises or permits to which PDWK is bound.
 
Section 2.6
 
Consents and Approvals. No consent, waiver, authorization or approval of any
governmental or regulatory authority, domestic or foreign, or of any other
person, firm or corporation, is required in connection with the execution and
delivery of this Agreement by PDWK or the performance by PDWK of its obligations
hereunder.
 
Section 2.7
 
Absence of Certain Changes or Events. Since its inception:
 
a.  
 
As of the date of this Agreement, PDWK does not know or have reason to know of
any event, condition, circumstance or prospective development which threatens or
may threaten to have a material adverse effect on the assets, properties,
operations, prospects, net income or financial condition of PDWK;
 
 
 

--------------------------------------------------------------------------------

 
 
b. 
 
there has not been any declaration, setting aside or payment of dividends or
distributions with respect to shares of capital stock of PDWK; and
 
c. 
 
there has not been an increase in the compensation payable or to become payable
to any director or officer of PDWK.
 
Section 2.8
 
Disclosure. This Agreement and any certificate attached hereto or delivered in
accordance with the terms hereby by or on behalf of PDWK in connection with the
transactions contemplated by this Agreement, when taken together, do not contain
any untrue statement of a material fact or omit any material fact necessary in
order to make the statements contained herein and/or therein not misleading.
 
Section 2.9
 
Financial Statements. The audited balance sheet of PDWK and related statements
of operations, cash flow and shareholders' equity (“PDWK Financial Statements”)
fairly present in all material respects the financial position of PDWK as of the
respective dates thereof, and the other related statements included therein
fairly present in all material respects the results of operations, changes in
shareholders' equity and cash flows of PDWK for the respective periods or as of
the respective dates set forth therein, all in conformity with generally
accepted accounting principles consistently applied during the periods involved,
except as otherwise noted therein.
 
Section 2.10
 
Absence of Changes; No Undisclosed Liabilities. Except as disclosed in any Form
10-K and Form 10-Q, PDWK has not incurred any liability material to PDWK on a
consolidated basis, except in the ordinary course of its business, consistent
with past practices; suffered a change, or any event involving a prospective
change, in the business, assets, financial condition, or results of operations
of PDWK which has had, or is reasonably likely to have, individually or in the
aggregate, a PDWK Material Adverse Effect, (other than as a result of changes or
proposed changes in federal or state regulations of general applicability or
interpretations thereof, changes in generally accepted accounting principles,
and changes that could, under the circumstances, reasonably have been
anticipated in light of disclosures made in writing by PDWK to Changda pursuant
hereto); or subsequent to the date hereof, conducted its business and operations
other than in the ordinary course of business and consistent with past
practices. PDWK has no liability ) except for (a) liabilities set forth on the
face of the most recent balance sheet included in the PDWK Financial Statements,
and (b) liabilities which have arisen after the date of such balance sheet in
the ordinary course of business (none of which results from, arises out of,
relates to, is in the nature of, or was caused by any breach of contract, tort,
infringement, or violation of law). PDWK is not aware of any basis for any
present or future action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand against it giving rise to any liability which
individually or in the aggregate is reasonably likely to have a PDWK Material
Adverse Effect.
 
Section 2.11
 
Litigation. There is no action, suit, proceeding or investigation pending or
threatened against the Company or any subsidiary that may affect the validity of
this Agreement or the right of PDWK to enter into this Agreement or to
consummate the transactions contemplated hereby.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.12
 
Securities Laws. PDWK has complied in all material respects with applicable
federal and state securities laws, rules and regulations, including the Sarbanes
Oxley Act of 2002, as such laws, rules and regulations apply to PDWK and its
securities; and all shares of capital stock of the Company have been issued in
accordance with applicable federal and state securities laws, rules and
regulations. There are no stop orders in effect with respect to any of the
Company’s securities.
 
Section 2.13
 
Tax. PDWK has paid all taxes due to date, if any.
 
Section 2.14
 
34 Act Reports. None of PDWK’s filings with the SEC contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements therein not misleading, in light of the circumstances in which
they were made.
 
Section 2.15 
 
Market Makers. PDWK has two market makers in its Common Stock (two market makers
on the bid, none on the ask).
 
Section 2.16
 
Survival. Each of the representations and warranties set forth in this Article
II shall be deemed represented and made by PDWK at the Closing as if made at
such time and shall survive the Closing for a period terminating on the second
anniversary of the date of this Agreement.
 
Section 2.17
 
Employees.     PDWK has no employees, employee benefit plan, program or
arrangement,  or employment  severance or consulting agreements.  PDWK’s current
officers and directors serve without compensation, PDWK has no  bonus, pension,
profit-sharing or other plans or commitments with respect to any of its
officers, directors, agents, or any other individuals or entities.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF CHANGDA AND CHANGDA SHAREHOLDERS
 
Section 3.1 Changda , represents, warrants and agrees as follows:
 
Corporate Organization.
 
a.
 
Changda is duly organized, validly existing and in good standing under the laws
of the Marshall Islands and has all requisite corporate power and authority to
own its properties and assets and to conduct its business as now conducted and
is duly qualified to do business, is in good standing in each jurisdiction
wherein the nature of the business conducted by Changda or the ownership or
leasing of its properties makes such qualification and being in good standing
necessary, except where the failure to be so qualified and in good standing will
not have a material adverse effect on the business, operations, properties,
assets, condition or results of operation of Changda (a “Changda Material
Adverse Effect”). As of the date of this Agreement, Changda owns, directly or
indirectly, One Hundred Percent (100%) of the issued and outstanding equity or
voting interests in the following companies: Changda Fertiliser, Changda
Chemical, Changda Fengtai, and Changda Heze (collectively the “Changda
Subsidiaries”). Each of the Changda Subsidiaries are duly organized, validly
existing and in good standing under the laws of the Peoples’ Republic of China
(“PRC”) and have all requisite corporate power and authority to own their
properties and assets and to conduct their business as now conducted and are
duly qualified to do business, are in good standing in each jurisdiction wherein
the nature of the business conducted by Changda Subsidiaries or the ownership or
leasing of their properties makes such qualification and being in good standing
necessary, except where the failure to be so qualified and in good standing will
not have a material adverse effect on the business, operations, properties,
assets, condition or results of operation of Changda Subsidiaries (a "Changda
Subsidiaries Material Adverse Effect")
 
 
 

--------------------------------------------------------------------------------

 
 
b.
 
Copies of the Certificate of Incorporation and By-laws of Changda with all
amendments thereto to the date hereof, have been furnished to PDWK, and such
copies are accurate and complete as of the date hereof. The minute books of
Changda are current as required by law, contain the minutes of all meetings of
the Board of Directors and shareholders of Changda, and adequately reflect all
material actions taken by the Board of Directors, shareholders of Changda.
 
c.
 
Authorization and Validity of Agreements. Changda has all corporate power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement by Changda and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action and no other corporate proceedings on the part of Changda are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. The Changda Shareholders have approved this Agreement on
behalf of Changda and no other stockholder approvals are required to consummate
the transactions contemplated hereby. Changda Shareholders are competent to
execute this Agreement, and have the power to execute and perform this
Agreement. No other proceedings on the part of Changda or Changda Shareholders
are necessary to authorize this Agreement or to consummate the transactions
contemplated hereby.
 
d.
 
No Conflict or Violation. The execution, delivery and performance of this
Agreement by Changda or Changda Shareholders does not and will not violate or
conflict with any provision of the constituent documents of Changda, and does
not and will not violate any provision of law, or any order, judgment or decree
of any court or other governmental or regulatory authority, nor violate, result
in a breach of or constitute (with due notice or lapse of time or both) a
default under or give to any other entity any right of termination, amendment,
acceleration or cancellation of any contract, lease, loan agreement, mortgage,
security agreement, trust indenture or other agreement or instrument to which
Changda or Changda Shareholders is a party or by which it is bound or to which
any of its respective properties or assets is subject, nor result in the
creation or imposition of any lien, charge or encumbrance of any kind whatsoever
upon any of the properties or assets of Changda or Changda Shareholders, nor
result in the cancellation, modification, revocation or suspension of any of the
licenses, franchises, permits to which Changda or Changda Shareholders is bound.
 
e.
 
Capitalization. The first column of share numbers set forth on Exhibit A is a
complete and accurate representation of the capitalization of Changda before the
transactions contemplated by this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.2 Each of the Changda Shareholders severally represent warrant and
agree as follows:
 
a.
 
Investment Representations. (a) The PDWK Shares will be acquired hereunder
solely for the account of the Changda Shareholders, for investment, and not with
a view to the resale or distribution thereof. Changda Shareholders understand
and are able to bear any economic risks associated with such investment in the
PDWK Shares. Changda Shareholders have had full access to all the information
such shareholders consider necessary or appropriate to make informed investment
decisions with respect to the PDWK Shares to be acquired under this Agreement.
Changda Shareholders further have had an opportunity to ask questions and
receive answers from PDWK’s directors regarding PDWK and to obtain additional
information (to the extent PDWK’s directors possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to such shareholder or to which such shareholder had
access. Changda Shareholders are at the time of the offer and execution of this
Agreement, either domiciled and resident outside the United States (a “Foreign
Shareholder”) and or are each an “accredited investor” (as such term is defined
in Rule 501(a) of Regulation D promulgated by the Securities and Exchange
Commission under the Securities Act).
 
(b) To the best knowledge of the Changda Shareholders, no Foreign Shareholder,
nor any affiliate of any Foreign Shareholder, nor any person acting on behalf of
any Foreign Shareholder or any behalf of any such affiliate, has engaged or will
engage in any activity undertaken for the purpose of, or that reasonably could
be expected to have the effect of, conditioning the markets in the United States
for the PDWK Shares, including, but not limited to, effecting any sale or short
sale of securities through any Foreign Shareholder or any of affiliate of any
Foreign Shareholder prior to the expiration of any restricted period contained
in Regulation S promulgated under the Securities Act (any such activity being
defined herein as a “Directed Selling Effort”). To the best knowledge of the
Foreign Shareholders, this Agreement and the transactions contemplated herein
are not part of a plan or scheme to evade the registration provisions of the
Securities Act, and the PDWK Shares are being acquired for investment purposes
by the Foreign Shareholders. The Foreign Shareholder agrees that all offers and
sales of PDWK Shares from the date hereof and through the expiration of the any
restricted period set forth in Rule 903 of Regulation S (as the same may be
amended from time to time hereafter) shall not be made to U.S. Persons or for
the account or benefit of U.S. Persons and shall otherwise be made in compliance
with the provisions of Regulation S and any other applicable provisions of the
Securities Act. Neither any Foreign Shareholder nor the representatives of any
Foreign Shareholder have conducted any Directed Selling Effort as that term is
used and defined in Rule 902 of Regulation S and no Foreign Shareholder nor any
representative of any Foreign Shareholder will engage in any such Directed
Selling Effort within the United States through the expiration of any restricted
period set forth in Rule 903 of Regulation S.
 
c.
 
Brokers’ Fees. Changda Shareholders have no liability to pay any fees or
commissions or other consideration to any broker, finder, or agent with respect
to the transactions contemplated by this Agreement.
 
Section 3.3
 
Disclosure. This Agreement, the schedules hereto and any certificate attached
hereto or delivered in accordance with the terms hereby by or on behalf of
Changda or the Changda Shareholders in connection with the transactions
contemplated by this Agreement, when taken together, do not contain any untrue
statement of a material fact or omit any material fact necessary in order to
make the statements contained herein and/or therein not misleading.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.4
 
 Survival. Each of the representations and warranties set forth in this Article
III shall be deemed represented and made by Changda and the Changda Shareholders
at the Closing as if made at such time and shall survive the Closing for a
period terminating on the second anniversary of the date of this Agreement.
 
ARTICLE IV
 
COVENANTS
 
Section 4.1
 
Certain Changes and Conduct of Business.
 
a.
 
From and after the date of this Agreement and until the Closing Date, PDWK shall
conduct its business solely in the ordinary course consistent with past
practices and, in a manner consistent with all representations, warranties or
covenants of PDWK, and without the prior written consent of Changda will not,
except as required or permitted pursuant to the terms hereof:
 
i.
 
make any material change in the conduct of its businesses and/or operations or
enter into any transaction other than in the ordinary course of business
consistent with past practices;
 
ii. 
 
make any change in its Articles of Incorporation or By-laws; issue any
additional shares of capital stock or equity securities or grant any option,
warrant or right to acquire any capital stock or equity securities or issue any
security convertible into or exchangeable for its capital stock or alter in any
material term of any of its outstanding securities or make any change in its
outstanding shares of capital stock or its capitalization, whether by reason of
a reclassification, recapitalization, stock split or combination, exchange or
readjustment of shares, stock dividend or otherwise;
 
iii.
 
incur, assume or guarantee any indebtedness for borrowed money, issue any notes,
bonds, debentures or other corporate securities or grant any option, warrant or
right to purchase any thereof, or issue any securities convertible or
exchangeable for debt or equity securities of PDWK;
 
iv.
 
make any sale, assignment, transfer, abandonment or other conveyance of any of
its assets or any part thereof;
 
v. 
 
subject any of its assets, or any part thereof, to any lien or suffer such to be
imposed;
 
vi. 
 
acquire any assets, raw materials or properties, or enter into any other
transaction, other than in the ordinary course of business consistent with past
practices;
 
 
 

--------------------------------------------------------------------------------

 
 
vii. 
 
enter into any new or amend any existing Agreements.  ;
 
viii. 
 
make or commit to make any material capital expenditures;
 
ix. 
 
pay, loan or advance any amount to, or sell, transfer or lease any properties or
assets to, or enter into any agreement or arrangement with, any of its
affiliates, except that which is contemplated under this Agreement;
 
x. 
 
guarantee any indebtedness for borrowed money or any other obligation of any
other person;
 
xi. 
 
fail to keep in full force and effect insurance comparable in amount and scope
to coverage maintained by it (or on behalf of it) on the date hereof;
 
xii.
 
take any other action that would cause any of the representations and warranties
made by it in this Agreement not to remain true and correct in all material
respects;
 
xiii. 
 
make any material loan, advance or capital contribution to or investment in any
person other than as contemplated by this Agreement;
 
xiv.
 
make any material change in any method of accounting or accounting principle,
method, estimate or practice;
 
xv. 
 
settle, release or forgive any claim or litigation or waive any right;
 
xvi. 
 
commit itself to do any of the foregoing.
 
b.
 
From and after the date of this Agreement, Changda will cause each of
the Changda Subsidiaries to:
 
i. 
 
continue to maintain, in all material respects, its properties in accordance
with present practices in a condition suitable for its current use;
 
 
 

--------------------------------------------------------------------------------

 
 
ii.
 
file, when due or required, federal, state, foreign and other tax returns and
other reports required to be filed and pay when due all taxes, assessments, fees
and other charges lawfully levied or assessed against it, unless the validity
thereof is contested in good faith and by appropriate proceedings diligently
conducted;
 
iii.
 
continue to conduct its business in the ordinary course consistent with past
practices;
 
iv. 
 
keep its books of account, records and files in the ordinary course and in
accordance with existing practices; and
 
v. 
 
continue to maintain existing business relationships with suppliers.
 
Section 4.2
 
Access to Properties and Records. Changda shall afford PDWK’s accountants,
counsel and authorized representatives, and PDWK shall afford to Changda's
accountants, counsel and authorized representatives full access during normal
business hours throughout the period prior to the Closing Date (or the earlier
termination of this Agreement) to all of such parties’ properties, books,
contracts, commitments and records and, during such period, shall furnish
promptly to the requesting party all other information concerning the other
party's business, properties and personnel as the requesting party may
reasonably request, provided that no investigation or receipt of information
pursuant to this Section 4.2 shall affect any representation or warranty of or
the conditions to the obligations of any party.
 
Section 4.3
 
Negotiations. From and after the date hereof until the earlier of the Closing or
the termination of this Agreement, no party to this Agreement nor its officers
or directors (subject to such director's fiduciary duties) nor anyone acting on
behalf of any party or other persons shall, directly or indirectly, encourage,
solicit, engage in discussions or negotiations with, or provide any information
to, any person, firm, or other entity or group concerning any merger, sale of
substantial assets, purchase or sale of shares of capital stock or similar
transaction involving any party. A party shall promptly communicate to any other
party any inquiries or communications concerning any such transaction which they
may receive or of which they may become aware.
 
Section 4.4
 
Consents and Approvals. The parties shall:
 
i. 
 
use their reasonable commercial efforts to obtain all necessary consents,
waivers, authorizations and approvals of all governmental and regulatory
authorities, domestic and foreign, and of all other persons, firms or
corporations required in connection with the execution, delivery and performance
by them of this Agreement; and
 
 
 

--------------------------------------------------------------------------------

 
 
ii. 
 
diligently assist and cooperate with each party in preparing and filing all
documents required to be submitted by a party to any governmental or regulatory
authority, domestic or foreign, in connection with such transactions and in
obtaining any governmental consents, waivers, authorizations or approvals which
may be required to be obtained in connection with such transactions.
 
Section 4.5
 
Public Announcement. Unless otherwise required by applicable law, the parties
hereto shall consult with each other before issuing any press release or
otherwise making any public statements with respect to this Agreement and shall
not issue any such press release or make any such public statement prior to such
consultation.
 
Section 4.6
 
Stock Issuance. From and after the date of this Agreement until the Closing
Date, PDWK shall not issue any additional shares of its capital stock.
 
ARTICLE V
 
CONDITIONS TO OBLIGATIONS OF CHANGDA AND CHANGDA SHAREHOLDERS
 
The obligations of Changda and the Changda Shareholders to consummate the
transactions contemplated by this Agreement are subject to the fulfillment, at
or before the Closing Date, of the following conditions, any one or more of
which may be waived by both Changda and the Changda Shareholders in their sole
discretion:
 
Section 5.1
 
Representations and Warranties of PDWK. All representations and warranties made
by PDWK in this Agreement shall be true and correct on and as of the Closing
Date as if again made by PDWK as of such date.
 
Section 5.2
 
Agreements and Covenants. PDWK shall have performed and complied in all material
respects to all agreements and covenants required by this Agreement to be
performed or complied with by it on or prior to the Closing Date.
 
Section 5.3
 
Consents and Approvals. Consents, waivers, authorizations and approvals of any
governmental or regulatory authority, domestic or foreign, and of any other
person, firm or corporation, required in connection with the execution, delivery
and performance of this Agreement shall be in full force and effect on the
Closing Date.
 
Section 5.4
 
No Violation of Orders. No preliminary or permanent injunction or other order
issued by any court or governmental or regulatory authority, domestic or
foreign, nor any statute, rule, regulation, decree or executive order
promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of PDWK shall be in effect; and no action or proceeding
before any court or governmental or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person, or entity
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
CONDITIONS TO OBLIGATIONS OF PDWK
 
The obligations of PDWK to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by PDWK in its sole
discretion:
 
Section 6.1
 
Representations and Warranties of Changda and Changda Shareholders. All
representations and warranties made by Changda and Changda Shareholders in this
Agreement shall be true and correct on and as of the Closing Date as if again
made by them on and as of such date.
 
Section 6.2
 
Agreements and Covenants. Changda and Changda Shareholders shall have performed
and complied in all material respects to all agreements and covenants required
by this Agreement to be performed or complied with by it on or prior to the
Closing Date.
 
Section 6.3
 
Consents and Approvals. All consents, waivers, authorizations and approvals of
any governmental or regulatory authority, domestic or foreign, and of any other
person, firm or corporation, required in connection with the execution, delivery
and performance of this Agreement, shall have been duly obtained and shall be in
full force and effect on the Closing Date.
 
Section 6.4
 
No Violation of Orders. No preliminary or permanent injunction or other order
issued by any court or other governmental or regulatory authority, domestic or
foreign, nor any statute, rule, regulation, decree or executive order
promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
Changda or Changda Subsidiaries, taken as a whole, shall be in effect; and no
action or proceeding before any court or government or regulatory authority,
domestic or foreign, shall have been instituted or threatened by any government
or governmental or regulatory authority, domestic or foreign, or by any other
person, or entity which seeks to prevent or delay the consummation of the
transactions contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.
 
Section 6.5.
 
Other Closing Documents. PDWK shall have received such other certificates,
instruments and documents in confirmation of the representations and warranties
of Changda or in furtherance of the transactions contemplated by this Agreement
as PDWK or its counsel may reasonably request.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
TERMINATION AND ABANDONMENT
 
SECTION 7.1
 
Methods of Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time before the Closing:
 
a.
 
By the mutual written consent of Changda, Changda Shareholders, and PDWK;
 
b.
 
By PDWK, upon a material breach of any representation, warranty, covenant or
agreement on the part of Changda or Changda Shareholders set forth in this
Agreement, or if any representation or warranty of Changda or the Changda
Shareholders shall become untrue, in either case such that any of the conditions
set forth in Article VI hereof would not be satisfied (a "Changda Breach"), and
such breach, if capable of cure, has not been cured within Thirty (30) days
after receipt by the party in breach of a notice from the non-breaching party
setting forth in detail the nature of such breach;
 
c.
 
By Changda, upon a material breach of any representation, warranty, covenant or
agreement on the part of PDWK set forth in this Agreement, or, if any
representation or warranty of PDWK shall become untrue, in either case such that
any of the conditions set forth in Article V hereof would not be satisfied (a
"PDWK Breach"), and such breach shall, if capable of cure, not have been cured
within Thirty (30) days after receipt by the party in breach of a written notice
from the non-breaching party setting forth in detail the nature of such breach;
 
d.
 
By either PDWK or Changda, if the Closing shall not have consummated before
Ninety (90) days after the date hereof; provided, however, that this Agreement
may be extended by written consent of both  Changda and PDWK, if the Closing
shall not have been consummated as a result of PDWK or Changda having failed to
receive all required regulatory approvals or consents with respect to this
transaction or as the result of the entering of an order as described in this
Agreement; and further provided, however, that the right to terminate this
Agreement under this Section 7.1(d) shall not be available to any party whose
failure to fulfill any obligations under this Agreement has been the cause of,
or resulted in, the failure of the Closing to occur on or before this date;
 
e.
 
By either Changda or PDWK if a court of competent jurisdiction or governmental,
regulatory or administrative agency or commission shall have issued an order,
decree or ruling or taken any other action (which order, decree or ruling the
parties hereto shall use its best efforts to lift), which permanently restrains,
enjoins or otherwise prohibits the transactions contemplated by this Agreement.
 
Section 7.2
 
Procedure Upon Termination. In the event of termination and abandonment of this
Agreement by Changda or PDWK pursuant to Section 7.1, written notice thereof
shall forthwith be given to the other parties and this Agreement shall terminate
and the transactions contemplated hereby shall be abandoned, without further
action. If this Agreement is terminated as provided herein, no party to this
Agreement shall have any liability or further obligation to any other party to
this Agreement; provided, however, that no termination of this Agreement
pursuant to this Article VII shall relieve any party of liability for a breach
of any provision of this Agreement occurring before such termination.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
POST-CLOSING AGREEMENTS
 
Section 8.1
 
Consistency in Reporting. Each party hereto agrees that if the characterization
of any transaction contemplated in this agreement or any ancillary or collateral
transaction is challenged, each party hereto will testify, affirm and ratify
that the characterization contemplated in such agreement was the
characterization intended by the party; provided, however, that nothing herein
shall be construed as giving rise to any obligation if the reporting position is
determined to be incorrect by final decision of a court of competent
jurisdiction.
 
ARTICLE IX
 
MISCELLANEOUS PROVISIONS
 
Section 9.1
 
Survival of Provisions. The respective representations, warranties, covenants
and agreements of each of the parties to this Agreement (except covenants and
agreements which are expressly required to be performed and are performed in
full on or before the Closing Date) shall survive the Closing Date and the
consummation of the transactions contemplated by this Agreement, subject to
Sections 2.15, 3.8 and 9.1. In the event of a breach of any of such
representations, warranties or covenants, the party to whom such
representations, warranties or covenants have been made shall have all rights
and remedies for such breach available to it under the provisions of this
Agreement or otherwise, whether at law or in equity, regardless of any
disclosure to, or investigation made by or on behalf of such party on or before
the Closing Date.
 
Section 9.2
 
Publicity. No party shall cause the publication of any press release or other
announcement with respect to this Agreement or the transactions contemplated
hereby without the consent of the other parties, unless a press release or
announcement is required by law. If any such announcement or other disclosure is
required by law, the disclosing party agrees to give the non-disclosing parties
prior notice and an opportunity to comment on the proposed disclosure.
 
Section 9.3
 
Successors and Assigns. This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their respective successors and assigns;
provided, however, that no party shall assign or delegate any of the obligations
created under this Agreement without the prior written consent of the other
parties.
 
Section 9.4
 
Fees and Expenses. Except as otherwise expressly provided in this Agreement, all
legal and other fees, costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such fees, costs or expenses.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 9.5
 
Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been given or made if in writing
and delivered personally or sent by registered or certified mail (postage
prepaid, return receipt requested) to the parties or to such other persons or at
such other addresses as shall be furnished by any party by like notice to the
others, and such notice or communication shall be deemed to have been given or
made as of the date so delivered or mailed. No change in any of such addresses
shall be effective insofar as notices under this Section 9.5 are concerned
unless  notice of such change shall have been given to such other party hereto
as provided in this Section 9.5
 
Section 9.6
 
Entire Agreement. This Agreement, together with the exhibits hereto, represents
the entire agreement and understanding of the parties with reference to the
transactions set forth herein and no representations or warranties have been
made in connection with this Agreement other than those expressly set forth
herein or in the exhibits, certificates and other documents delivered in
accordance herewith. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings and agreements
between the parties relating to the subject matter of this Agreement and all
prior drafts of this Agreement, all of which are merged into this Agreement. No
prior drafts of this Agreement and no words or phrases from any such prior
drafts shall be admissible into evidence in any action or suit involving this
Agreement.
 
Section 9.7 
 
Severability. This Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Agreement or of any other term or provision hereof.
Furthermore, in lieu of any such invalid or unenforceable term or provision, the
parties hereto intend that there shall be added as a part of this Agreement a
provision as similar in terms to such invalid or unenforceable provision as may
be possible so as to be valid and enforceable.
 
Section 9.8
 
Titles and Headings. The Article and Section headings contained in this
Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.
 
Section 9.9
 
 Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed one and the same agreement. In the event that any
signature is delivered by facsimile or electronic mail transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.
 
Section 9.10
 
Convenience of Forum; Consent to Jurisdiction. The parties to this Agreement,
acting for themselves and for their respective successors and assigns, without
regard to domicile, citizenship or residence, hereby expressly and irrevocably
elect as the sole judicial forum for the adjudication of any matters arising
under or in connection with this Agreement, and consent and subject themselves
to the jurisdiction of, the courts of the State of New York located in County of
New York, and/or the United States District Court for the Southern District of
New York, in respect of any matter arising under this Agreement. Service of
process, notices and demands of such courts may be made upon any party to this
Agreement by personal service at any place where it may be found or giving
notice to such party as provided in Section 9.5.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 9.11
 
Enforcement of the Agreement. The parties hereto agree that irreparable damage
would occur if any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereto, this being in addition to any other remedy to
which they are entitled at law or in equity.
 
Section 9.12
 
Governing Law. This Agreement shall be governed by and interpreted and enforced
in accordance with the laws of the State of New York without giving effect to
the choice of law provisions thereof.
 
Section 9.13
 
Amendments and Waivers. No amendment of any provision of this Agreement shall be
valid unless the same shall be in writing and signed by all of the parties
hereto. No waiver by any party of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.
 
[SIGNATURE PAGE FOLLOWS]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
Changda  Holdings,Ltd.
 
By:
                                                               
   
Print Name: 
 

 
Title:
 

 
Changda Shareholders :
 
By:
 
                                                              

 
Print Name: 
 

 
By:
                                                              

 

 
 Title: 
 

 
Promodoeswork.com, Inc.
 
By:
                         
   
Print Name: 
Qing Ran Zhu
   
Title:
PRESIDENT


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A to Share Exchange Agreement
The following shareholders of Changda International, LTD. Exchange their shares
of Changda International, LTD for Shares of Promodoeswork.com, Inc according to
the terms of the Share Exchange Agreement dated February 13, 2009.
Shareholder
 
Changda
Shares
(transferred
from
shareholder
to PDWK)
   
PDWK Shares (issued to shareholder)
 
GEO GENESIS GROUP LIMITED
    1,200,000       800,000                    
GEOCAPITAL HOLDINGS LIMITED
    450,000       450,000                    
PRHC
    450,000       450,000                    
SED
    250,000       250,000                    
MR JIA SHENG LIU
    655,714       655,714                    
MR JAN PANNEMANN
    150,000       150,000                    
MR PHILIPPE DE COCK DE RAMEYEN
    344,071       344,071                    
MR PHILIPPE ALLAIN
    1,064,173       1,064,173                    
MR ARTHUR VEYTSMAN
    864,253       864,253                    
MR HERVE THIEREN
    79,900       79,900                    
MR ANTOINE DE SEJOURNET DE RAMEIGNIES
    254,286       254,286                    
RAHFCO SELECT LP
    5,780,000       4,510,000                    
VISION OPPORTUNITY MASTER FUND LTD
    1,714,651       1,714,651                    
ALLHOMELY INTERNATIONAL LIMITED
    22,135,973       17,935,973                    
EXCEED INTERNATIONAL LIMITED
    11,632,000       11,632,000                    
HUDSON INTERNATIONAL LIMITED
    6,432,000       6,432,000                    
UNITED RICHY LIMITED
    142,943       142,943  


 
 

--------------------------------------------------------------------------------

 

SCHEDULE A: Pre Transaction Capitalization Tables:

   
COMMON SHARES
   
PREFERRED SHARES
 
AUTHORIZED
 
100,000,000 (PAR
VALUE $.001)
      0  
NON-RESTRICTED
 
4,600,000
      0  
RESTRICTED
 
4,200,000
      0  
BELONGING TO HOLDERS OF LESS THAN 5% EQUITY
 
4,600,000
      0  
BELONGING TO HOLDERS OF GREATER THAN 5% EQUITY
 
4,200,000
      0  
TOTAL OUTSTANDING
 
8,800,000
      0  



PRE-TRANSACTION  ALLOCATION OF PDWK FREE TRADING SHARES
(No holders of free trading shares hold greater than 5% of outstanding capital
stock)


SHAREHOLDER SHARES
    #            
Chris McGuinness
    83,333            
MR PHILIPPE DE COCK DE RAMEYEN
    25,000            
MR ANTOINE DE SEJOURNET DE RAMEIGNIES
    25,000            
MR HERVE THIEREN
    16,667            
SUNVENTURES PARTNERS LIMITED
    223,000            
Whitney K. Connor
    223,000            
EM BENDELAC FAMILY LP
    73,000            
DD BENDELAC FAMILY, L.P.
    50,000            
GEO GENESIS GROUP, LTD.
    400,000            
Hemlock Holdings LLC
    183834            
ALSH INTERNATIONAL LLC
    425,000            
EAGLE BROOK SCHOOL
    83,333            
Soleil Radiant LLC
    269,834            
Dr Georges Bandelac
    100,000            
Joan Capellini
    217,666            
ROGER E. BENDELAC
    50,000            
Shamrock Oceanic Holdings LLC
    171,000            
Ahwanhee Partners LLC
    50,000            
JOELLE MEKERS
    100,000            
Abbey Road Investment Corp.
    225,333.00            
First Trust Management, Inc.
    430,000            
Blackhawk Investments Ltd.
    285,000            
Sterling East, LLC
    10,000            
Gibraltar Partners
    420,000.00            
HANSEN HOLDINGS L.P.
    425,000.00            
Carole Fensterstock
    35000            
TOTAL FREE TRADING SHARES          
    4600000  



PRE-TRANSACTION  ALLOCATION OF PDWK RESTRICTED SHARES
( * indicates holder of greater than 5% of outstanding capital stock) 


ALLHOMELY INTERNATIONAL LIMITED *
    4,200,000            
TOTAL RESTRICTED SHARES
    4,200,000  


 
 

--------------------------------------------------------------------------------

 

SCHEDULE B: POST Transaction Capitalization Tables:

   
COMMON SHARES
   
PREFERRED SHARES
 
AUTHORIZED
 
100,000,000 (PAR
VALUE $.001)
      0  
NON-RESTRICTED
  4,600,000       0  
RESTRICTED
  51,929,964       0  
BELONGING TO HOLDERS OF LESS THAN 5% EQUITY
  11,819991       0  
BELONGING TO HOLDERS OF GREATER THAN 5% EQUITY
  44,709,973       0  
TOTAL OUTSTANDING
  56,529,964       0  



POST-TRANSACTION  ALLOCATION OF PDWK FREE TRADING SHARES
( * indicates holder of greater than 5% of outstanding capital stock)


SHAREHOLDER SHARES
    #            
Chris McGuinness
    83,333            
MR PHILIPPE DE COCK DE RAMEYEN
    25,000            
MR ANTOINE DE SEJOURNET DE RAMEIGNIES
    25,000            
MR HERVE THIEREN
    16,667            
SUNVENTURES PARTNERS LIMITED
    223,000            
Whitney K. Connor
    223,000            
EM BENDELAC FAMILY LP
    73,000            
DD BENDELAC FAMILY, L.P.
    50,000            
GEO GENESIS GROUP, LTD.
    400,000            
Hemlock Holdings LLC
    183834            
ALSH INTERNATIONAL LLC
    425,000            
EAGLE BROOK SCHOOL
    83,333            
Soleil Radiant LLC
    269,834            
Dr Georges Bandelac
    100,000            
Joan Capellini
    217,666            
ROGER E. BENDELAC
    50,000            
Shamrock Oceanic Holdings LLC
    171,000            
Ahwanhee Partners LLC
    50,000            
JOELLE MEKERS
    100,000            
Abbey Road Investment Corp.
    225,333.00            
First Trust Management, Inc.
    430,000            
Blackhawk Investments Ltd.
    285,000            
Sterling East, LLC
    10,000            
Gibraltar Partners
    420,000.00            
HANSEN HOLDINGS L.P.
    425,000.00            
Carole Fensterstock
    35000            
TOTAL FREE TRADING SHARES          
    4600000  


 
 

--------------------------------------------------------------------------------

 


 POST-TRANSACTION  ALLOCATION OF PDWK RESTRICTED SHARES ( * indicates holder of
greater than 5% of outstanding capital stock)  
 
SHARES
          SHAREHOLDER              
ALLHOMELY INTERNATIONAL LIMITED *
    22,135,973  
  
       
GEO GENESIS GROUP LTD
    800,000            
GEOCAPITAL HOLDINGS LIMITED
    450,000            
PRHC
    450,000            
SED
    250,000            
MR JIA SHENG LIU
    655,714            
MR JAN PANNEMANN
    150,000            
MR PHILIPPE DE COCK DE RAMEYEN
    344,071            
MR PHILIPPE ALLAIN
    1,064,173            
MR ARTHUR VEYTSMAN
    864,253            
MR HERVE THIEREN
    79,900            
MR ANTOINE DE SEJOURNET DE RAMEIGNIES
    254,286            
RAHFCO SELECT LP *
    4,510,000            
VISION OPPORTUNITY MASTER FUND LTD
    1,714,651            
EXCEED INTERNATIONAL LIMITED *
    11,632,000            
HUDSON INTERNATIONAL LIMITED *
    6,432,000            
UNITED RICHY LIMITED
    142,943            
TOTAL RESTRICTED SHARES
    51,929964  


 
 

--------------------------------------------------------------------------------

 